No. 98-51093
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-51093
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               VERSUS

                          LEVENSTON HALL,

                                                 Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-98-CR-6-ALL
                        - - - - - - - - - -
                          January 27, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Levenston Hall appeals the his conviction and sentence for

possession of cocaine base with intent to distribute in violation

of 21 U.S.C. § 841(a)(1).     Hall argues the following: (1) the

district court erred when it admitted extraneous bad act evidence

pursuant to Fed. R. Evid. 404(b); (2) the district court erred when

it imposed a fine; (3) the district court erred when it denied his

motion to suppress evidence obtained from a warrantless search of

his vehicle; (4) the district court erred when it failed to

suppress evidence obtained incident to Hall’s arrest and from


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 98-51093
                                     -2-

subsequent searches of a storage shed and a safe; (5) the district

court erred when it imposed a two-level offense level increase

based on Hall’s role as a leader or organizer in the offense; (6)

the prosecutor improperly vouched for a witness; and (7) the

district court erred when it calculated the total quantity of drugs

attributable to Hall.     Hall has also filed a motion for discovery

on appeal requesting stipulations, a copy of his extradition, and

a copy of the indictment.       This motion is DENIED.

     Any error that the district court may have committed by

admitting evidence of allegedly stolen merchandise was harmless.

See United States v. Rodriguez, 43 F.3d 117, 123 (5th Cir. 1995);

United States v. Townsend, 31 F.3d 262, 268 (5th Cir. 1994).                The

overwhelming   evidence    of    guilt,     including     testimony   from    a

confidential informant, undercover police officer, and arresting

police officer, all confirmed that Hall possessed “crack” cocaine

with intent to distribute.           Although he raised the issue, Hall

failed to brief the issue whether the district court erred when it

imposed a fine; therefore, the issue is deemed abandoned.                   See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).                     The

district   court   did   not   err   when   it   denied   Hall’s   motion    to

suppress, because the officers had probable cause to believe that

the vehicle contained contraband or other evidence of a crime. See

Wyoming v. Houghton, 119 S. Ct. 1297, 1300-01 (1999); United States

v. Ross, 456 U.S. 798 (1982); Carroll v. United States, 267 U.S.
132, 153, 160-62 (1925). The remaining suppression issues were not

encompassed by Hall’s pretrial suppression motion and will not be

considered for the first time on appeal.             See United States v.
                           No. 98-51093
                                -3-

Chavez-Valencia, 116 F.2d 127, 129, 131-32 (5th Cir. 1997).      The

district court did not err when it found that Hall was an organizer

or leader under U.S.S.G. § 3B1.1(c).      See United States v. Lage,

183 F.3d 374, 382-83 (5th Cir. 1999), petition for cert. filed

(Oct. 27, 1999)(Nos. 99-6847 & 99-6903).        The findings in the

presentence report (PSR) and the record as a whole support the

conclusion that Hall was a leader or organizer in the offense.   Id.

Hall failed to identify any remarks by the prosecutor that would

constitute vouching for a witness’ credibility.    See United States

v. Washington, 44 F.3d 1271, 1278 (5th Cir. 1995).   Hall has failed

to present rebuttal evidence demonstrating an error in the PSR’s

calculation of the drug quantity used for sentencing.     See United

States v. Franklin, 148 F.3d 451, 460 (5th Cir. 1998).

     Accordingly, the district court’s sentence and conviction is

AFFIRMED.   Motion for discovery is DENIED.